          Case 1:16-cv-04170-LGS Document 275 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
                                                             :
REBECCA MCCUTCHEON, et al.,                                  :
                                             Plaintiffs, :
                                                             :   16 Civ. 4170 (LGS)
                           -against-                         :
                                                             :        ORDER
COLGATE-PALMOLIVE CO., et al.,                               :
                                                             :
                                             Defendants. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 10, 2020, the Court issued an Opinion and Order, granting in part

and denying in part Defendants’ motion for summary judgment (Dkt. No. 265).

        WHEREAS, on July 16, 2020, the Court issued an order stating that this action was trial

ready and requesting a letter from the parties regarding their preference for settlement referral

(Dkt. No. 266).

        WHEREAS, on July 21, 2020, Plaintiffs filed a letter motion, requesting a pre-motion

conference and seeking leave to file a motion that would (1) allow Plaintiffs to voluntarily

dismiss with prejudice Counts III-V of the Complaint, (2) grant Plaintiffs summary judgment as

to Count II, Errors 1 and 3 and (3) permit the Court to enter final judgment on less than all

claims under Federal Rule of Civil Procedure 54(b) (Dkt. No. 267).

        WHEREAS, on July 27, 2020, Defendants filed a response (Dkt. No. 273). It is hereby

        ORDERED that Counts III-V are dismissed with prejudice on consent of the parties. It

is further

        ORDERED that Plaintiffs’ request for leave to file a motion for summary judgment as to

Count II, Errors 1 and 3, and request entry of final judgment under Rule 54(b) is GRANTED.
          Case 1:16-cv-04170-LGS Document 275 Filed 07/29/20 Page 2 of 2




Plaintiffs shall file the notice of motion, memorandum of law and proposed order by August 4,

2020. Defendants shall file a response by August 11, 2020. Plaintiffs shall file a reply by

August 14, 2020. The parties’ initial memoranda of law shall not exceed ten pages. The reply

shall not exceed five pages. The parties shall rely, to the extent necessary, on exhibits filed in

connection with Defendant’s motion for summary judgment. No additional exhibits shall be

filed. It is further

        ORDERED that Plaintiffs’ request for a pre-motion conference is DENIED.

        The Clerk of Court is respectfully directed to close the open motion at Docket No. 267.

Dated: July 29, 2020
       New York, NY




                                                  2
